Citation Nr: 1718717	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a hysterectomy. 

3.  Entitlement to an effective date prior to July 11, 2011 for a 30 percent rating for  service-connected head injury residuals with headaches.

4.  Entitlement to an increased rating for service-connected head injury residuals with headaches, currently evaluated as 30 percent disabling. 

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

6.  Entitlement to an automobile allowance or specially adapted equipment.




REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1987 to February 1988, and from April 1989 to July 1994.  She had subsequent Reserve service from 1994 to 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2009, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for depression, and denied a claim for a compensable rating for service-connected residuals of a head injury, with headaches.  

In August 2011, the RO denied a claim for a TDIU.  

The Veteran appealed both of the RO's decisions.  In July 2013, the RO granted the claim for a compensable rating for service-connected residuals of a head injury, with headaches, to the extent that it assigned a 30 percent rating, with an effective date of July 11, 2011.   
 
In July 2015, the Board reopened the claim for depression, and remanded it, together with the claim for an increased rating for service-connected head injury residuals, currently evaluated as 30 percent disabling, for additional development.  

In February 2015, the RO denied a claim for service connection for a hysterectomy, and denied a claim for an automobile allowance or specially adapted equipment.


FINDINGS OF FACT

1.  The Veteran's depression is related to a service-connected disability.

2.  The Veteran's hysterectomy neither occurred during nor was otherwise caused by either her military service or a service connected disability.

3.  On January 27, 2009, the Veteran's informal claim for an increased rating for residuals of head injury with headaches was received.
 
4.  For the period from January 27, 2008 to July 11, 2011, the Veteran's head injury residuals are not shown to have been productive of headaches occurring with characteristic prostrating attacks averaging one in two months over the last several months.  

5.  As of July 11, 2011, the Veteran's head injury residuals are shown to have been productive of mild memory impairment and cognitive symptoms of difficulty concentrating , but not symptoms warranting more than a level "2" in any category under DC 8045, or migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  The Veteran's service-connected disabilities are shown to preclude the Veteran from either obtaining or maintaining substantially gainful employment. 

7.  The Veteran does not have loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree, by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection is warranted for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2.  Criteria for service connection for a hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for an effective date prior to July 11, 2011, for a 30 percent rating for service-connected head injury residuals have not been met.  38 U.S.C.A. §§ 5101 (a), 5110 (West 2015); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2016).

4.  Prior to July 11, 2011, the criteria for a compensable rating for service-connected head injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Codes 8045, 8100 (2016).

5.  As of July 11, 2011, the criteria for a rating of 40 percent, and no more, for service-connected head injury residuals have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Codes 8045, 8100 (2016).

6.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2015); 38 C.F.R. § 4.16 (2016).

7.  The eligibility criteria for financial assistance in acquiring an automobile or other conveyance or special adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 2015); 38 C.F.R. §§ 3.159, 3.808, 4.63 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder (other than PTSD), and a hysterectomy.

For all claims on appeal, the Board notes that although additional evidence has been received subsequent to the most recent statement of the case/supplemental statement of the case, dated in May 2016, all of this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (c) (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With regard to a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A.  Acquired Psychiatric Disorder

The Board first notes that in a final and unappealed decision, dated in June 2010, the RO denied a claim for service connection for posttraumatic stress disorder (PTSD).  PTSD is therefore not considered to be within the scope of the disability on appeal.  See 38 U.S.C.A. § 7105(c) (West 2015).  

The Veteran's service treatment records from her active duty service include a February 1989 (enlistment examination report), just prior to her second period of active duty, which shows that her psychiatric condition was clinically evaluated as normal.  In the associated report of medical history, she indicated that she did not have a history of depression or excessive worry, or nervous trouble of any sort.  In February 1993, she was treated for an "occupational problem" at a mental health clinic.  A May 1994 report notes that she was psychiatrically cleared for any administrative action deemed appropriate by command.  The remainder of the Veteran's service treatment records are negative for any complaints, treatment, or a diagnosis involving psychiatric symptoms. 

As for the post-service evidence, reports an October 1994 VA examination report notes an adjustment disorder "by history" only.  

VA progress notes show the following: in February 2000, the Veteran was treated for back pain, to include injections.  She reported feeling depressed related to chronic pain.  She was started on Paxil for depression related to chronic pain.  

A report associated with service in the Army Reserve, dated in January 2005, shows that the Veteran indicated that she had a history of depression or excessive worry.  The report notes mild depression and that she no longer takes medication.

VA reports show that in December 2005, the Veteran was treated for depression.  The diagnosis was recurrent major depressive disorder.  Thereafter, she received ongoing treatment for back pain.  

An October 2008 VA progress note states that her citalopram was increased to 40 milligrams daily, for depression, and contains a problem list noting recurrent major depressive disorder, with a date of January 2006.  

A May 2009 report notes that her medication had been increased.  A July 2009 report notes that she reported that she had responded well to Venlafaxine, and that she denied any depressive symptoms.   She stated that she had been treated at VA a couple of times, and that "my depression started since my mom passed away in 2003."  With regard to her depression, the examiner stated, "Other contributing factors to her depression is her knee shoulder back and neck pain."

A VA mental disorders examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran had a back disorder beginning in 1993, but that her depression began in 2005, when she was experiencing numerous life stressors, including handling college studies, full-time employment, being a single parent, and dealing with turbulent relationships.  There was no mental health treatment between 2006 and 2007.  In early 2008 she was re-started on anti-depressant medication, and she was discharged from that clinic in July 2008 because her symptoms were stable.  She restarted psychiatric treatment in May 2009 due to ongoing life stress and has been in treatment since that time.  There is no evidence in the available records that the Veteran's depression is due to any type of back problem.  The Veteran's depression was not aggravated by back problems, as the depressive symptoms did not exist prior to the back problem.  The onset of depression was approximately 12 years after the onset of her back problems.  

In a report, dated in March 2013, a VA physician stated that he could not provide an opinion as to whether the Veteran's depression was related to her head trauma, or whether it was a separate entity unrelated to her head trauma, without resorting to mere speculation.

A report from a private psychologist, Dr. H-G, dated in September 2014, shows that she indicated that the Veteran's claims file had been reviewed.  The diagnosis was recurrent, moderate major depressive disorder.  She stated that the Veteran's back and headache symptoms "continue to manifest as major depressive disorder," and, "Moreover, this expert opines the back and headaches have caused the major depressive disorder."  

A VA mental disorders disability benefits questionnaire (DBQ), dated in December 2015, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The diagnosis was recurrent major depressive disorder.  The examiner concluded, "It is clear that her major depression began while she was in service."  The examiner further stated, "It is more likely than not that her major depressive disorder was caused by her degenerative disc disease."

The Board finds that service connection for depression is warranted.  The Board first notes that, to the extent that the December 2015 VA examiner's opinion could be read to indicated that the Veteran's depression was due to her service, i.e., back problems during service, there were no complaints, findings or diagnoses of depression during active duty service.  The evidence indicates the earliest post-service treatment for psychiatric symptoms was in 2000, with a chronic condition demonstrated beginning in 2005.  See e.g., October 1994 VA examination report; July 2011 VA mental disorders examination report.  Therefore this aspect of the opinion warrants no probative value, and service connection on a direct basis is not warranted.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In this regard, the earliest post-service treatment for depression is shown about five years following active duty service, in 2000, with additional treatment for a chronic condition beginning in late 2005.  

However, service connection on a secondary basis is warranted.  The July 2011 VA examiner determined that the Veteran's depression is not due to her back problem, but the examiner did not address the possibility of aggravation, therefore, this conclusion is not accompanied by a sufficient rationale and it warrants reduced probative value.  Id.  Dr. H-G's opinion shows that she concluded that the Veteran's depression is related to her (service-connected) chronic back pain and headaches.  See 38 C.F.R. § 3.310.  In addition, the December 2015 VA examiner concluded, "It is more likely than not that her major depressive disorder was caused by her degenerative disc disease," and this could be read to support service connection on a secondary basis.  Id.  Therefore, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for depression is warranted on a secondary basis.  Accordingly, service connection for depression is granted.  Id.

B.  Hysterectomy

The Board first notes that in a final and unappealed decision, dated in July 2015, the Board denied a claim for service connection for cervical dysplasia.  Although the Veteran's medical history is noted to include treatment for cervical dysplasia, infra, the issue on appeal is deemed not to include cervical dysplasia.  38 U.S.C.A. § 7105(c).

The Veteran's service treatment records include an examination report, dated in February 1989 (enlistment examination report), just prior to her second period of active duty, which shows that her G-U (genitourinary) system was clinically evaluated as normal.  In February 1990, the Veteran underwent laser ablation for cervical dysplasia.  In April 1990, she was treated for vaginal bleeding, with a notation of mid-cycle bleeding.  In April 1992, she had a spontaneous vaginal delivery following a mid-line episiotomy, with findings of postpartum anemia.  A July 1992 report shows that she denied a history of problems with her pregnancy.  A May 1994 report of medical history notes that she had a history that includes being treated for cervical dysplasia in 1990 with laser surgery, and that her last pap smear was in July 1992.  

Following active duty service, a VA examination report, dated in October 1994, shows that the examiner reviewed the claims file.  The examiner noted the Veteran had a history of in-service laser treatment of the cervix for dysplasia, but that her pap smears had been negative since then.  She was also noted to have had regular menstrual cycles and normal periods.  She was not receiving any current treatment for cervical dysplasia and there was no functional impairment resulting from it.  The examination, and pap smear results, were both normal.  The clinical impression was history of dysplasia of the cervix. 

Between 1995 and 1996, the Veteran was treated on several occasions for genitourinary complaints, with treatment that included a colposcopy.  The findings noted mild to moderate dysplasia.  
	
In 2000, she was treated for a vaginal lump, and determined to have folliculitis.  

A July 2002 report notes a reported history of regular menses, and no major currently gynecological problems.  The report states that all of her follow-up pap smears since 1996 had been normal.  A September 2002 report states that a pap smear showed abnormal cells, but that this did not mean she has cancer.  She was advised to schedule follow-up treatment.  See also December 2002 cytology report (noting moderate dysplasia).

VA progress notes, dated beginning in 2009, note a medical history that included uterine fibroids, and abdominal pain.  

A May 2009 report notes a history of cervical dysplasia, and that she was in for a yearly pap smear, and that the previous year her gynecologist had started her on ocps (hormonal treatment) for bleeding between periods.  She reported that her periods were now light and regular on Norinyl, with menses typically lasting 3 days.  She denied bleeding between periods,  She was noted to have a history of uterine fibroids.  Her pap smears between 2003 and 2008 were noted to have been normal.  

A June 2009 report notes recent complaints of bloating and constipation, with imaging (MRI vs CT) showing a 3-centimeter (cm.) fibroid and 6-cm. right ovarian cyst.  She was also concerned about her history of abnormal pap smears and LEEP (loop electrosurgical excision procedure) procedures, and stated that she wanted to have her uterus removed as she does not desire future childbearing.  She was also concerned because she has not had a menstrual period since April 2009 although she reports she has missed only one pill during this time.  On examination, EGBUS (external genitalia, Bartholin's glands, urethra and Skene's glands) were WNL (within normal limits).  The vagina was estrogenized.  The cervix was within normal limits.  The uterus and rectovaginal areas did not have any masses.  The assessment noted a likely anovulatory state with ovarian cysts, known fibroids with atrophic endometrium as cause of amenorrhea.  

A February 2010 report shows that following an examination, she was noted to have abdominal pain.  The examiner suspected that her symptoms were a combination of constipation from pain medications, and perhaps an enlarged uterus.  At any rate, the pelvic ultrasound did not show any important pathology, and the examiner stated that treatment would be directed toward an improved bowel regimen, and that the examiner hoped that the Veteran could be weaned from opiates after upcoming likely surgery for back pain.  

A May 2010 report notes that following treatment, and recent back surgery, she has had one normal menstrual cycle of normal duration and quality of flow.  She is otherwise asymptomatic.  No complaints of abdominal discomfort or heavy bleeding.  

Private treatment reports, dated in 2011, show that the Veteran was hospitalized for uterine artery embolization.  Her diagnosis was post uterine artery embolization for symptomatic uterine fibroids.  

Private treatment records, dated in 2012, show that the Veteran underwent a total laparoscopic hysterectomy with extensive lysis of adhesion.  The postoperative diagnosis was pelvic pain with uterine myomas, menorrhagia, status post embolization of uterine artery, history of pulmonary embolism, and severe bowel adhesions with anterior wall uterus and myoma.

The Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They show treatment for cervical dysplasia, which the Board has previously denied in a final decision dated in July 2015, and which is not within the scope of the issue on appeal.  See 38 U.S.C.A. § 7105(c).  In summary, the Veteran apparently gave birth in April 1992, during service, and she did not undergo a hysterectomy during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (b). 

Following separation from active duty service, the Veteran was not shown to have a chronic condition in an October 1994 VA examination report.  Between 1994 and 1995, she was treated for mild to moderate dysplasia on several occasions.  In 2002, about seven years later, a pap smear showed abnormal cells; however, she was told this did not mean she had cancer, and she has never been shown to have cervical cancer.  Beginning in 2009, she was noted to have uterine fibroids, and abdominal pain.  She underwent a hysterectomy in April 2012, approximately 17 years after separation from active duty service.  There is no competent opinion of record in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a hysterectomy, and it is denied.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that a chronic condition was not shown during service, nor was the Veteran's hysterectomy in April 2012, many years after service, caused by her military service.  Given the foregoing, the Board finds that the evidence outweighs the Veteran's contentions to the effect that she has the claimed condition due to her service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Earlier Effective Date, 30 Percent Rating,

In January 1995, the RO granted service connection for residuals, head injury, with headaches, evaluated as noncompensable (0 percent disabling).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c).  

On January 27, 2009, the Veteran filed an informal claim for a compensable rating.

In August 2009, the RO denied the claim.  The Veteran appealed.    

In July 2013, the RO granted the claim, to the extent that it assigned a 30 percent rating for the Veteran's residuals of a head injury, with an effective date July 11, 2011.  The Veteran has appealed inter alia the issue of entitlement to an effective date prior to July 11, 2011 for the 30 percent evaluation.  In addition, since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(2) (West 2015); 38 C.F.R. § 3.400 (o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

The Board finds that a formal or informal claim for an increased rating for service-connected residuals of a head injury with headaches is not shown to have been received at any time following the RO's January 1995 decision and prior to January 27, 2009.  The Veteran has not specifically asserted, and there is no evidence to show, that she filed a formal or informal increased rating claim prior during this time.  38 C.F.R. § 3.155.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 8100, where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Id.

Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id. at 445.   

The United States Court of Appeals for Veterans Claims ("Court") has stated that given the use by Congress of the conjunctive "and" in a statute, all of the requirements must be met before funds could be allocated or authorized.  See Malone v. Gober, 10 Vet. App. 539 (1997).

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The medical evidence dated during the time period in issue includes VA and non-VA reports.  

VA progress notes, dated beginning in 2009, show that migraines were noted in problems lists, and that headaches were noted "by history," and in a number of Axis III diagnoses during treatments for psychiatric symptoms.  

In January 2009, the Veteran was given an epidural injection in her spine for lumbar radiculopathy, and warned of the possibility of a post-dural puncture headache.  Later that same month, she complained of symptoms that included headaches.

An August 2009 VA progress note shows that the Veteran denied having headaches.

An April 2010 VA report shows that the Veteran underwent bilateral L4 and L5 laminotomies and foraminotomies to decompress the bilateral L4-5 and S1 nerve roots with L4-L5 and L5-S1 posterior lumbar interbody fusion, and L4 to S1 posterior segmental fixation.  The postoperative diagnosis was L4-L5 and L5-S1 disc degeneration with foraminal stenosis, lumbago, and radiculopathy.  

A private report, dated in August 2010, notes that the Veteran denied any problems with headaches, dizziness, diplopia, or tinnitus.  

A November 2010 report from the Moses Cone Health System show that the Veteran was hospitalized for complaints of a four-day history of headache, with left-sided numbness and tingling.  It was noted that she had undergone spine surgery earlier that year.  She was noted to have photophobia and migraine-like symptoms.  However, there are other notations that she did not feel like she had a migraine, as her head was not throbbing, that her headache had resolved, that she doesn't have a diagnosis of migraine, and that her headache could have been stress-related. 

The Board finds that there is no basis to assign an effective date for the 30 percent rating for residuals of a head injury with headaches prior to July 11, 2011.  Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  In this case, with regard to DC 8045, the Veteran has received treatment for depression, and in April 2010, the Veteran underwent back surgery.  There is no basis to find that her back symptoms, or her depression, are associated in any way with her residuals of a head injury with headaches.  See e.g., Part I, supra.  There is no medical evidence to show that the Veteran had any cognitive, emotional/behavioral, or physical symptoms associated with her inservice head injury warranting the assignment of a facet greater than a "0."  The criteria for a level of impairment of zero corresponds with a noncompensable rating, and it includes subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples include mild or occasional headaches.  DC 8045.  The criteria for a level of impairment of one corresponds with a 10 percent rating, and it includes three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Id.  In this case, the evidence is insufficient to show that the required symptoms were present in both degree and frequency.  There is also no medical evidence to show that the Veteran had migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  DC 8100.  The Board has therefore determined that the evidence is insufficient to show that an effective date for the Veteran's 30 percent rating is warranted prior to July 11, 2011 under DC 8045 or DC 8100.  

III.  Increased Rating- Residuals of Head injury with Headaches

As for the history of the disability at issue, the Veteran's service treatment records show that in 1989 she sought treatment for a six-day history of headaches, and a four-day history of dizziness, after a fall while running in which she bumped her head, with no loss of consciousness.  The assessment was musculoskeletal pain.  In February 1990, she sought treatment after she fell and hit her head on some ice.  She reported that she lost consciousness for about three minutes.  The assessment was mild concussion.  In June 1993, she sought treatment for symptoms that included blurred vision, dizziness and headache.  Her symptoms resolved after intravenous hydration.  Following separation from active duty service, a report associated with Army Reserve duty (DD Form 2807-1) dated in January 2005, notes a history of migraines once a week beginning in March 2002 after a motor vehicle accident.  See 38 C.F.R. § 4.1 (2016).

To the extent that the time period in issue includes the period from January 27, 2008 to July 11, 2011, see 38 C.F.R. § 3.400(o)(1), the Board's discussion of the evidence in Part 2 of this decision is incorporated herein.  Briefly stated, there are no findings to show that a compensable rating is warranted under DCs 8045 or 8100.  There are notations of headaches "by history," and in Axis III diagnoses associated with treatment for psychiatric symptoms, but no supporting findings to show that she had headaches occurring with characteristic prostrating attacks averaging one in two months over the last several months, DC 8100, or three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  DC 8045.

With regard to the period as of July 11, 2011, a VA mental disorders examination report, dated in July 2011, indicates that the Veteran was examined on July 11, 2011.  This report shows the following: the Veteran reported a history of hitting her head during service with no loc (loss of consciousness), after which she got up and continued running, with no feeling dazed or confused, and no mental status changes.  She complained of recurrent headaches.  The examiner summarized the Veteran's service treatment records, noting that apart from headaches, there was no long-term neurological sequelae.  The course since onset was characterized as stable.  She currently takes Ibuprofen or hydrocodone for her headaches.  Side effects were sleepiness.  Response to current treatment was good.  The severity of the original injury was mild.  There was no history of seizures, vertigo, autonomic dysfunction, weakness, paralysis, bowel problems, bladder problems, hearing loss, tinnitus, or vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  She had balance or coordination problems due to her back condition, with chronic back pain, and headaches.  She was noted to have mild memory impairment and cognitive symptoms of difficulty concentrating.  She had a low mood with depression which she attributed to her chronic back pain.  She complained of a two to three-year history of difficulty remembering names, and remembering or recognizing words when reading.  On examination, all reflexes were normal.  A sensory examination was normal.  Strength was 5/5 in all extremities.  Muscle tone was normal and there was no atrophy.  She had a slow antalgic gait due to back pain.  Judgment was normal.  Social interaction was routinely appropriate.  She was always oriented to person, place, time and situation.  Motor activity, and visual spatial orientation, were normal.  There were three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There were one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  She was able to communicate by spoken and written language.  Consciousness was normal.  When severe, her migraine headaches interfered with physical activities until resolved.  Her onset of depression was unrelated to her history of TBI (traumatic brain injury).  She reported an onset of depression in 2000, and related it to chronic back pain and associated limitations.  She was currently not employed.  She retired in 2005 due to her lumbar spine disability.  The diagnosis was TBI with residual headaches.  There were no effects on usual occupation and no resulting work problems.  Some of her headaches interfered with her physical activities.  

A decision of the Social Security Administration (SSA), dated in September 2011, shows that the SSA determined that the Veteran was disabled as of January 2009, due to severe impairments from lumbar degenerative disc disease, arthritis of the right knee, and obesity.  

A statement from the Veteran's former employer, received in April 2012, indicates that the Veteran worked in customer service between September 2008 and February 2009, and that she quit working for "personal reasons."

A VA examination report, dated in October 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of a three-year history of  difficulties with memory, attention, and concentration.  She also complained of difficulty making decisions.  The report notes the following: On the MOCA (Montreal cognitive assessment) evaluation, she scored 24/30.  She missed four of the five items on short-term recall.  Judgment is mildly impaired.  Social interaction was routinely appropriate.  She appeared always oriented to person, place, time, and situation.  Motor activity, and visual-spatial orientation, were normal.  She has three or more subjective symptoms that mildly interfere with work, activities of daily living, or other close relationships.  Included in this are dizziness, right-sided tinnitus (present for two years), and frequent insomnia (present for two years) which she attributes to pain.  She has one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  She is able to communicate by spoken or written language, and to comprehend spoken or written language.  Consciousness is normal.  She complains of bilateral leg and left arm symptoms, to include right lower extremity numbness.  There is no hearing loss, and no problems with vision other than using glasses.  There are no problems with taste or smell.  She reported having a seizure earlier in the year, but the examiner noted that her CT (computerized tomography scan) was within normal limits.  The differential diagnosis is complex partial seizure versus complicated migraine versus catatonic episode.  She has difficulties with gait and balance; this is due to her low back pain.  There is no impairment of coordination.  She uses a cane on a constant basis.  She has no problems with speech.  She does not have a neurogenic bowel or bladder.  There is no cranial nerve dysfunction.  A 2007 MRI (magnetic resonance imaging study) of her head was within normal limits.  

On examination, strength was grade 5, except for 4+ at the left shoulder abductor, with pain.  She has grade 5 minus intrinsic strength bilaterally with mild intrinsic muscle atrophy.  She has grade 3+ proximal lower extremity strength with low back pain, and grade 5 minus distal lower extremity strength.  Sensation was intact to light touch.  Deep tendon reflexes were grade 2+.  Cranial nerves II through XII were intact.  She could not do heel-to-shin, or stand without a cane, secondary to low back pain.  She last worked in August 2009 as a cashier, and she reports no effects from her head trauma, headaches, or dizziness, on the job.  The examiner concluded that he saw no evidence on physical examination or history that her residuals of head injury with headaches would cause her to be incapable of physical and sedentary employment.  The diagnosis was migraine headaches.  

In an addendum, dated in October 2012, the Veteran was noted to complain of headaches three times per week, lasting for one hour.  She takes hydrocodone, which occasionally helps her.  She also complains of sensitivity to light, with no nausea or vomiting, and sensitivity to sound or changes in vision.  The examiner concluded that her headaches would not render her incapable of physical or sedentary employment.  

In another addendum, dated in November 2012, the Veteran's complaints of a three to four-year history of dizziness were noted, accompanied by nausea.  There is no history of vestibular conditions with the exception of right-sided tinnitus, and no history of infectious, inflammatory or other ear conditions.  An external examination of the ear, and an examination of the ear canal, was within normal limits.  The tympanic membrane was partially obscured by cerumen.  She could not stand up without her cane, due to back pain.  As far as the functional impact on her previous position, there was none, therefore, this condition would not render her incapable of physical or sedentary employment.  

A VA psychology assessment, dated in March 2013, shows that the examiner noted that the Veteran's thoughts were logical, organized, and goal-directed.  The Veteran did not request for directions to be repeated, or elaborated upon, and she did not have any difficulty understanding directions.  Speech was within normal limits.    

A VA neuro-headaches disability benefits questionnaire, dated in March 2013, shows that a VA physician stated that he could not provide an opinion as to whether the Veteran's depression was related to her head trauma or a separate entity unrelated to her head trauma.  He noted that he had not recorded prostrating headaches in his original report, but that he had called the Veteran to clarify this, and that she had reported that she has to lay down with all of her headaches, "therefore 100% are prostrating."  She complained that her headaches were made worse with sunlight, therefore regarding sedentary employment, she should be afforded break time to lay down for her headaches, and she should not work in areas of bright sunlight.  

In an addendum, dated in May 2013, it was noted that the Veteran's headaches occurred three times per week, and that they are 100% prostrating. 

A VA examination report, dated in December 2015, notes that the Veteran is capable of performing ADLs (activities of daily living) and that she does these routinely.  She teaches Bible study to individuals and groups three hours a day, five days per week.  

The Board finds that the criteria for a 40 percent rating are shown to have been met under DC 8045 as of July 11, 2011.  Specifically, the July 11, 2011 VA examination report shows that the Veteran was noted to have mild memory impairment and cognitive symptoms of difficulty concentrating.  This warrants a "2" level of impairment.  Accordingly, a 40 percent rating are shown to have been met as of this date.  38 C.F.R. § 4.124a, DC 8045.  To this extent, the appeal is granted.  

A rating in excess of 40 percent is not warranted.  With regard to DC 8045, both the July 2011 and  October 2012 VA examination reports contain findings as follows: there were three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.   This warrants a "1" level of impairment.  Both of these reports also note that there were one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  This warrants a "1" level of impairment.  Id.  Motor activity, consciousness, and visual-spatial orientation, were normal; social interaction was routinely appropriate; she appeared always oriented to person, place, time, and situation.  These all warrant a "0" level of impairment.   Judgment was no more than mildly impaired.  This warrants a "1" level of impairment.  She is able to communicate by spoken or written language, and to comprehend spoken or written language.  This warrants a "0" level of impairment.  Given the foregoing, there is no basis to find that the Veteran's symptoms exceed level "2" impairment in any category.  Therefore, the criteria for a rating in excess of 40 percent under 38 C.F.R. § 4.124a, DC 8045 is not warranted.

With regard to DC 8100, there is evidence that the Veteran's headaches are frequent, and prostrating.   However, the evidence is insufficient to show that the Veteran's headaches are prolonged, or that they are productive of severe economic inadaptability.  Malone.  In this regard, the October 2012 addendum shows that the Veteran reported that her headaches lasted for one hour.  The evidence further indicates that the Veteran has not worked since 2009, however, the SSA determined that this was due to a back disability, and the SSA's decision is consistent with the other evidence of record.  There is no objective evidence to show actual time lost from work due to headaches.  The July 2011 VA examiner concluded that there were no effects on usual occupation and no resulting work problems.  The October 2012 VA examiner concluded that he saw no evidence on physical examination or history that her residuals of head injury with headaches would cause her to be incapable of physical and sedentary employment.  Subsequently-dated addendums note that her headaches would not render her incapable of physical or sedentary employment.  A March 2013 report concerning the Veteran's neurological system and headaches shows that the examiner indicated that she was capable of sedentary employment, with accommodations.  A December 2015 VA report notes that the Veteran teaches Bible study to individuals and groups three hours a day, five days per week.  In summary, there is insufficient objective medical or other evidence to show that the Veteran's headaches are of such frequency and severity to meet the criteria for a 50 percent rating under DC 8100.  

IV. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

Notwithstanding the Board's decision in Parts I and III, the Veteran's total combined rating for service-connected disabilities is 70 percent, as follows: 60 percent disabling for herniated nucleus pulposus, and 30 percent disabling for residuals of a head injury with headaches.  See 38 C.F.R. § 4.25 (2016).  Accordingly, she meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  In this decision, the Board has also determined that service connection is warranted for depression.  

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to her service-connected disabilities. 

The evidence indicates that the Veteran has not worked since about January 2009.  The SSA has determined that she is disabled as of January 2009, at least in part, due to her service-connected back disability. 

A statement from J.J., M.D., dated in May 2011, shows that he states that he is the treating neurosurgeon for the Veteran, who underwent back surgery in April 2010, and that he expects that she will be under his care for at least the next year.  He states, "I do not think she is going to be able to perform anything other than the sedentary to light duty type of job in the future."  

A VA back DBQ, dated in October 2012, shows that the Veteran's back disability impacted her ability to work, in that she was not currently employed.  Her last work was self-employment in a home business (income tax return) in March 2012.  She reported that she did very little business (about eight tax returns).  She previously worked part-time at an office supply store until November 2009, and full-time at a bank as a customer service representative for about seven months.  She stated that she had taken a lot of sick days because her back hurt when she was at the bank.  

A report from Dr. H-G, dated in September 2014 (VA From 21-0960P-2), shows that she indicated that the Veteran would miss three or more days a month from work due to mental problems, and that she would need to leave work another three or more days a week due to mental problems, and that she would not be able to focus for at least seven hours of an eight hour workday three or more days a month due to trouble with concentration and psychiatric problems.  Dr. H-G concluded that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to her major depressive disorder.  She stated that the Veteran is incapacitated due to her back, headache, and depressive symptoms.  

A statement from S.B. Ph.D., dated in October 2014 shows that he states that the Veteran has not worked since 2011 due to her physical and emotional impairments.  He indicated that he had reviewed a voluminous number of pages of records, to include the Veteran's tax returns from 2010 and 2011.  He concluded that the major area of limitations appears to be mental and physical activity involved in sustaining work, which is extremely limiting for the Veteran, and that she is totally and permanently precluded from performing work at a substantial gainful level due to the severity of her service-connected back and headaches.

A VA mental disorders DBQ, dated in December 2015, shows that the examiner determined that the Veteran's symptoms were productive of symptoms that included difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Board finds that TDIU warranted.  The Board has considered that there are opinions of record to the effect that the Veteran can perform sedentary employment.  See e.g., July 2011 VA examination report.  However, Dr. J.J.'s May 2011 report, and the SSA's September 2011 decision, both indicate that her back disability is productive of substantial impairment.  Although the March 2013 VA report indicates that the Veteran is capable of sedentary employment, despite her headaches, the examiner stated that she should be afforded break time to lay down for her headaches, and that she should not work in areas of bright sunlight.  Thus, while "severe economic inadaptability" is not shown under DC 8100, this is evidence of  a significant impairment in employability due to headaches under 38 C.F.R. § 4.16.  Dr. S.B.'s October 2014 opinion shows that he concluded that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of her service-connected back and headaches.  Dr. H-G's September 2014 report shows that she essentially concluded that the Veteran is unemployable due to her service-connected back, headache, and depression.  Finally, the December 2015 VA mental disorders DBQ shows that the Veteran's (as yet unrated) depression is productive of substantial impairment which affects her employability.  Given the foregoing, it appears that the severity of the Veteran's service-connected disabilities are such that she is unable to secure and follow a substantially gainful occupation.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render her unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that she cannot secure and follow a substantially gainful occupation due to service-connected disability, that the criterion for TDIU are met, and that her appeal is granted.

V.  Automobile Allowance/Specially Adapted Equipment

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent, foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350 (a)(2), 4.63 (2016). 

The Secretary shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808 (b)(1)(iv).

A July 2011 VA examination report notes that the Veteran can drive and that she is able to do ADLs (activities of daily living).  She was limited to standing 15 minutes due to back pain.  Strength was 5/5 in the extremities, bilaterally.  A sensory examination was normal.    

A VA back DBQ, dated in October 2012, shows that the diagnoses were lumbar spine DDD (degenerative disc disease), stenosis, status post L4-L5, and L5-S1 decompression, instrumentation, fusion, and herniated nucleus pulposus with sciatica.  On examination, flexion was to 40 degrees, and extension was to 15 degrees. Strength was 5/5 bilaterally at the hips, knees, ankles, and great toes.  There was no muscle atrophy.  Reflexes were 2+ at the bilateral knees and ankles.  A sensory examination was normal.  There was mild radicular pain, and intermittent pain, in the right lower extremity.  The Veteran regularly used a cane.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

A VA shoulder and arm conditions DBQ, dated in October 2012, shows that the Veteran was noted not to have any functional loss in her upper extremities, bilaterally.  Shoulder strength was 5/5, bilaterally.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

A VA progress note, dated in December 2014, notes that the Veteran stretches daily and walks about 2 miles per day for exercise.

The Board finds that the criteria for entitlement to a certificate of eligibility for financial assistance in acquiring an automobile or other conveyance or specially adaptive equipment have not been met.  The evidence does not show that the Veteran has a loss of actual remaining function of either leg, foot, or hand, due to her service-connected disabilities such that she would be equally well served by an amputation stump at the site of election below either elbow, with use of a suitable prosthesis.  See 38 C.F.R. §§ 3.350 (a)(2)(i), 4.63. 

In summary, the evidence is insufficient to show that the Veteran's service- connected disabilities have resulted in ankylosis of a knee, the loss, or loss of use of, a foot or a hand, or permanent impairment of vision of both eyes to the required specified degree.  

Accordingly, the Board must find that the preponderance of the evidence is against the Veteran's claim, and that the claim of entitlement to a certificate of eligibility for financial assistance in acquiring an automobile or other conveyance or specially adaptive equipment must be denied.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63.



VI.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations, and several opinions have been obtained.  With regard to the claim for service connection for a hysterectomy, the Veteran has not been afforded an examination and an opinion has not been obtained.  However, there is no relevant treatment shown during service, a hysterectomy is first shown in 2012, many years after separation from service, and there is no competent opinion of record in favor of the claim.  Accordingly, a remand for an examination and/or opinion is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In July 2015, the Board remanded the claims for service connection for an acquired psychiatric disorder.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  In December 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

Service connection for depression is granted.

Service connection for residuals of a hysterectomy is denied.

An effective date prior to July 11, 2011 for a 30 percent rating for service-connected residuals of head injury with headaches is denied.

As of July 11, 2011, a 40 percent rating, and no more, for service-connected residuals of head injury with headaches is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the statutes and regulations governing the payment of monetary benefits.

An automobile allowance and/or specially adapted equipment is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


